

114 S2547 IS: Real Transparency in Airfares Act of 2016
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2547IN THE SENATE OF THE UNITED STATESFebruary 11, 2016Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo increase the maximum penalty for unfair and deceptive practices relating to advertising of the
			 costs of air transportation.
	
 1.Short titleThis Act may be cited as the Real Transparency in Airfares Act of 2016.
 2.Increased penalties for unfair and deceptive airfare advertising practicesSection 46301(a) of title 49, United States Code, is amended by adding at the end the following:  (7)Penalty for violations of unfair and deceptive airfare advertising practicesNotwithstanding paragraph (1), the maximum civil penalty assessed on a person for an unfair or deceptive practice in violation of section 41712 and described in section 399.84 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling), shall be—
 (A)$55,000; or (B)if the person is an individual or small business concern, $2,500..